


Exhibit 10.46

 

UTSTARCOM, INC.

 

AMENDMENT TO EQUITY AWARDS

 

WHEREAS, UTStarcom, Inc. (the “Company”) previously granted [Name]
(“Participant”) one or more awards of restricted stock units and/or performance
share awards which are outstanding as of the effective date of this Amendment to
Equity Awards (the “Amendment”) (each, an “Award” and collectively, the
“Awards”) under the Company’s 2006 Equity Incentive Plan (the “Plan”) and
pursuant to an award agreement for each such grant (each, an “Award Agreement”
and collectively, the “Award Agreements”).

 

WHEREAS, the Company and Participant desire to amend the Award Agreements to
come into documentary compliance with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the final regulations and official
guidance promulgated thereunder (together, “Section 409A”).

 

NOW, THEREFORE, for good and valuable consideration, Participant and the Company
(together, the “Parties”) agree that the Award Agreements are hereby amended as
follows:

 

1.             Payment after Vesting.  The following provisions shall apply to
all Award Agreements:

 

(a)           General Rule.  Awards shall be paid in whole Shares as soon as
practicable after vesting, but in each such case within the period ending no
later than the later of (i) the end of the calendar year that includes the
vesting date, or (ii) the fifteenth (15th) day of the third (3rd) month
following the vesting date.  In no event will Participant be permitted, directly
or indirectly, to specify the taxable year of payment of any Awards payable
under this Amendment.

 

(b)           Acceleration.

 


(I)        DISCRETIONARY ACCELERATION.  NOTWITHSTANDING ANYTHING IN THE PLAN,
AWARD AGREEMENT, THIS AMENDMENT, OR ANY OTHER PLAN OR AGREEMENT TO THE CONTRARY,
IF THE VESTING OF THE AWARD IS ACCELERATED, THE PAYMENT OF SUCH ACCELERATED
AWARD WILL BE CONSIDERED TO HAVE VESTED AS OF THE DATE SPECIFIED BY THE
ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THIS SECTION 1 AND PROVISIONS IN
THE AWARD AGREEMENT RELATING TO TAX WITHHOLDING, THE PAYMENT OF SUCH ACCELERATED
PORTION OF THE AWARD NEVERTHELESS SHALL BE MADE AT THE SAME TIME OR TIMES AS IF
SUCH AWARD HAD VESTED IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN THE
NOTICE OF GRANT AS IF THE ACCELERATION HAD NOT BEEN APPLIED, INCLUDING ANY
NECESSARY APPLICATION OF SUBSECTION (II) BELOW (WHETHER OR NOT PARTICIPANT
REMAINS EMPLOYED BY THE COMPANY OR AN AFFILIATE AS OF SUCH DATE(S)), UNLESS
EARLIER PAYMENT, IN THE JUDGMENT OF THE ADMINISTRATOR, WOULD NOT CAUSE
PARTICIPANT TO INCUR AN ADDITIONAL TAX UNDER SECTION 409A, IN WHICH CASE PAYMENT
OF THE ACCELERATED AWARDS WILL BE MADE NO LATER THAN THE FIFTEENTH (15TH) DAY OF
THE THIRD (3RD) MONTH (AND IN ALL CASES WITHIN NINETY (90) DAYS) FOLLOWING THE
EARLIEST PERMISSIBLE PAYMENT DATE THAT WOULD NOT CAUSE PARTICIPANT TO INCUR AN
ADDITIONAL TAX UNDER SECTION 409A (SUBJECT TO SUBSECTION (II) BELOW). 
NOTWITHSTANDING THE FOREGOING, ANY DELAY IN PAYMENT PURSUANT TO THIS
SUBSECTION (I) WILL CEASE UPON PARTICIPANT’S

 

--------------------------------------------------------------------------------


 


DEATH AND SUCH PAYMENT WILL BE MADE AS SOON AS PRACTICABLE AFTER THE DATE OF
PARTICIPANT’S DEATH (AND IN ALL CASES WITHIN NINETY (90) DAYS FOLLOWING SUCH
DEATH).


 


(II)       SEPARATION FROM SERVICE.  NOTWITHSTANDING ANYTHING IN THE PLAN, AWARD
AGREEMENT, THIS AMENDMENT, OR ANY OTHER PLAN OR AGREEMENT TO THE CONTRARY, IF
THE VESTING OF THE BALANCE, OR SOME LESSER PORTION OF THE BALANCE, OF THE AWARD
IS ACCELERATED IN CONNECTION WITH PARTICIPANT’S TERMINATION AS A SERVICE
PROVIDER, SUCH ACCELERATED AWARD WILL NOT BE PAYABLE BY VIRTUE OF SUCH
ACCELERATION UNTIL AND UNLESS PARTICIPANT HAS A “SEPARATION FROM SERVICE” WITHIN
THE MEANING OF SECTION 409A.  UNTIL PARTICIPANT HAS A “SEPARATION FROM SERVICE,”
THE PAYMENT OF SUCH ACCELERATED PORTION OF THE AWARD WILL BE MADE AT THE SAME
TIME OR TIMES AS IF SUCH AWARD HAD VESTED IN ACCORDANCE WITH THE VESTING
SCHEDULE SET FORTH IN THE NOTICE OF GRANT AS IF THE ACCELERATION HAD NOT BEEN
APPLIED.  FURTHER, AND NOTWITHSTANDING ANYTHING IN THE PLAN, THE AWARD
AGREEMENT, THIS AMENDMENT, OR ANY OTHER PLAN OR AGREEMENT TO THE CONTRARY, IF
ANY SUCH ACCELERATED AWARD WOULD OTHERWISE BECOME PAYABLE UPON A “SEPARATION
FROM SERVICE” WITHIN THE MEANING OF SECTION 409A, AND IF (X) PARTICIPANT IS A
“SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A AT THE TIME OF SUCH
“SEPARATION FROM SERVICE” (OTHER THAN DUE TO PARTICIPANT’S DEATH) AND (Y) THE
PAYMENT OF SUCH ACCELERATED AWARD WILL RESULT IN THE IMPOSITION OF ADDITIONAL
TAX UNDER SECTION 409A IF PAID TO PARTICIPANT ON OR WITHIN THE SIX (6) MONTH
PERIOD FOLLOWING PARTICIPANT’S TERMINATION AS A SERVICE PROVIDER, THEN THE
PAYMENT OF SUCH ACCELERATED AWARD WILL NOT BE MADE UNTIL THE DATE SIX (6) MONTHS
AND ONE (1) DAY FOLLOWING THE DATE OF PARTICIPANT’S “SEPARATION FROM SERVICE”,
UNLESS PARTICIPANT DIES FOLLOWING HIS OR HER TERMINATION AS A SERVICE PROVIDER,
IN WHICH CASE, THE AWARD WILL BE PAID IN SHARES TO THE PARTICIPANT’S ESTATE AS
SOON AS PRACTICABLE FOLLOWING HIS OR HER DEATH (AND IN ALL CASES WITHIN NINETY
(90) DAYS OF PARTICIPANT’S DEATH).


 


(III)      CHANGE IN CONTROL.  NOTWITHSTANDING ANYTHING IN THE PLAN, AWARD
AGREEMENT, THIS AMENDMENT, OR ANY OTHER PLAN OR AGREEMENT TO THE CONTRARY, IF
THE VESTING OF ALL OR A PORTION OF THE AWARD ACCELERATES (I) PURSUANT TO
SECTION 14(C) OF THE PLAN IN THE EVENT OF A CHANGE IN CONTROL THAT IS NOT A
“CHANGE IN CONTROL” WITHIN THE MEANING OF SECTION 409A OR (II) PURSUANT TO ANY
OTHER PLAN OR AGREEMENT THAT PROVIDES FOR ACCELERATION IN THE EVENT OF A CHANGE
IN CONTROL THAT IS NOT A “CHANGE IN CONTROL” WITHIN THE MEANING OF SECTION 409A,
THEN THE PAYMENT OF SUCH ACCELERATED PORTION OF THE AWARD (INCLUDING ANY NEW OR
ADDITIONAL AWARDS EXISTING AS A RESULT OF SECTION 14(A) OF THE PLAN) WILL BE
MADE IN ACCORDANCE WITH THE PAYMENT RULES THAT APPLY TO DISCRETIONARY
ACCELERATIONS UNDER SUBSECTION (I) ABOVE.  IF THE VESTING OF ALL OR A PORTION OF
THE AWARD ACCELERATES IN THE EVENT OF A “CHANGE IN CONTROL” WITHIN THE MEANING
OF SECTION 409A, THEN THE PAYMENT OF SUCH ACCELERATED AWARD SHALL BE PAID NO
LATER THAN THE DATE THAT IS THE FIFTEENTH (15TH) DAY OF THE THIRD (3RD) MONTH
(AND IN ALL CASES WITHIN NINETY (90) DAYS) FROM THE VESTING DATE.


 


(B)                SECTION 409A.  IT IS THE INTENT OF THIS AWARD AGREEMENT TO
COMPLY WITH THE REQUIREMENTS OF SECTION 409A SO THAT THE AWARD UNDER THIS AWARD
AGREEMENT OR SHARES ISSUABLE THEREUNDER WILL NOT BE SUBJECT TO THE ADDITIONAL
TAX IMPOSED UNDER SECTION 409A, AND ANY AMBIGUITIES HEREIN WILL BE INTERPRETED
TO SO COMPLY.  EACH PAYMENT AND BENEFIT PAYABLE UNDER THE AWARD AGREEMENTS IS
INTENDED TO CONSTITUTE SEPARATE PAYMENTS FOR PURPOSES OF TREASURY REGULATION
SECTION 1.409A-2(B)(2).

 

2

--------------------------------------------------------------------------------


 

2.             Entire Agreement.  This Amendment, the Award Agreements, and the
Plan constitute the full and entire understanding and agreement between the
Parties with regard to the subjects hereof and thereof.  This Amendment may be
amended at any time only by mutual written agreement of the Parties.

 

3.             Counterparts.  This Amendment may be executed in counterparts,
all of which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.

 

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the         day of
December 2008.

 

 

UTSTARCOM, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------
